department of the treasury internal_revenue_service washington d c oct number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for richard a witkowski district_counsel cc msr ild chi from subject deborah a butler assistant chief_counsel cc dom fs inquiry on deductibility of exit and entrance fees this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer bank s l year year year year year year issue s whether exit and entrance fees incurred by taxpayer on account of its transfer of insured deposits from the savings association insurance fund to the banking insurance fund should be treated as ordinary and necessary business_expenses or capital expenditures during the years at issue if the fees are capital expenditures whether they are subject_to an allowance for depreciation conclusion the exit and entrance fees incurred by taxpayer on account of its transfer of insured deposits from the savings association insurance fund to the banking insurance fund fees were paid as part of a plan to produce a positive business benefit for future years as such they should be treated as capital expenditures the cost of the exit and entrance fees are not subject_to a depreciation allowance under sec_167 because the benefits under bif do not have a limited life the right to insurance or membership in bif attaches to a constant percentage of deposits not to the life of the specific deposits acquired thus the benefits are not depleted due to time or use and are not subject_to depreciation however the exit and entrance fees may be subject_to an allowance for amortization under sec_197 depending on the acquisition_date of the intangible facts we rely on the facts set forth in your memorandum taxpayer is a bank_holding_company that owns all of the outstanding_stock of bank taxpayer and its subsidiaries including bank filed consolidated_returns for the years at issue taxpayer uses an accrual_method of accounting for federal_income_tax purposes in october of year bank acquired the assets and assumed the liabilities of s l prior to the acquisition s l was a member of the savings association insurance fund saif saif is a fund administered by the federal deposit insurance corporation fdic that provides insurance to financial institutions for time and demand deposits at the time of the acquisition bank was a member of the banking insurance fund bif bif is also a fund administered by the fdic like saif bif provides insurance to financial institutions on their customer deposits after the acquisition taxpayer wanted to convert s l to bif to do this taxpayer was required to pay an exit fee to saif and an entrance fee to bif in amounts based on the total amount of transferred deposits the exit and entrance fees were imposed by section a of the financial institutions reform recovery and enforcement act of firrea p l 103_stat_183 the statute requires each insured depository_institution participating in a conversion_transaction to pay both exit and entrance fees the definition of conversion_transaction in the statute contemplates a change in status from one fund to the other and imposes the fees in order to prevent dilution of the depository insurance fund from which and to which the institution is transferring insured deposits taxpayer paid the fees over a five-year period and deducted the amounts as insurance expense on its income_tax returns for year through year inclusive for financial reporting purposes taxpayer capitalized the fees and amortized them over a 10-year period the statutory_notice_of_deficiency covering year through year disallowed the deductions based on a determination that the fees were nondeductible capital expenditures not subject_to depreciation or amortization law and analysis issue sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-1 provides that no deduction shall be allowed for amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer the determination of whether an expenditure is capital or ordinary must be based on a careful examination of the particular facts and circumstances of each case 308_us_488 pursuant to sec_161 if a cost is a capital_expenditure the capitalization_rules of sec_263 take precedence over the deduction rules of sec_162 418_us_1 thus a capital_expenditure may not be deducted under sec_162 regardless of whether it is ordinary and necessary in the taxpayer’s trade_or_business in determining whether the appropriate tax treatment of a cost is as a capital_expenditure or as an ordinary_expense the supreme court has indicated that a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is an important factor 503_us_79 while the period of the benefits may not be controlling in all cases it nonetheless remains a prominent if not predominant characteristic of a capital item 731_f2d_1181 5th cir costs incurred in creating or acquiring a separate and distinct asset with a useful_life that extends substantially beyond one year must be capitalized 403_us_345 as you have noted the issue of whether exit and entrance fees paid under section d e of firrea are capital expenditures was the subject of two private letter rulings priv ltr rul date and priv ltr rul date the letter rulings conclude that both fees should be capitalized because a conversion_transaction always results in the assessment by the fdic of both an exit and an entrance fee it was determined that the two fees should be analyzed as one cost priv ltr rul date the cost was analogized to costs incurred by a lessor in canceling an old lease for the purpose of entering into a new lease in these cases payments by the lessor to secure the release of property from an old lease are aggregated with the costs of entering into a new lease for purposes of determining what amount should be capitalized the service concluded that the exit and entrance fees were similar to these cancellation costs and that they should be aggregated for purposes of determining what amount if any should be capitalized having concluded that the exit and entrance fees should be aggregated consideration was given to the type and duration of benefits acquired from payment of the fees the rulings reasoned that payment of the fees allowed the taxpayers to obtain the benefits of a separate and identifiable membership in bif for future years for the newly acquired deposits and for the future deposits of the acquired entities 72_tc_362 accordingly the benefits were deemed capital in nature we believe the rationale of these rulings applies in this case which is factually indistinguishable payment of both fees is required to transfer insured deposits from one depository insurance fund to the other the payments are assessed in the same administrative process under the control of the fdic under these circumstances it is reasonable to treat the fees as one cost further because the fees are incurred as part of an overall plan to obtain depository insurance in another fund and result in long-term benefits they are distinguishable from annual premium costs or other currently deductible expenses in darlington-hartsville the taxpayers were bottling companies for many years they were required to buy coca-cola syrup from a middleman who had exclusive rights to bottle the syrup in specified areas of south carolina in an effort to eliminate the middleman and acquire the right to purchase the syrup directly from coca-cola the taxpayers entered into negotiations with coca-cola in the end coca-cola agreed to buy the middleman out and liquidate the corporation the taxpayers reimbursed coca-cola for the costs of the stock acquisition and in exchange were awarded contracts to purchase the syrup directly from coca-cola 393_f2d_494 4th cir the taxpayers deducted the payments to coca-cola arguing they were made to eliminate burdensome and onerous contracts and were therefore ordinary and necessary business_expenses the service argued the payments were for the purpose of acquiring new and more favorable bottling contracts and thus were capital expenditures relying on the principle that an expenditure is a capital outlay if it brings about the acquisition of a business advantage extending into the indefinite future the district_court reasoned that the payments were part of a plan to improve the future profits of the taxpayers by eliminating a non-productive middleman and by reducing the base prices paid for syrup darlington-hartsville f_supp pincite the court concluded that the taxpayer could not deduct as a current business_expense the full cost of acquiring an asset tangible or intangible which benefitted the taxpayer for more than one year id the fourth circuit agreed indicating that a capital_expenditure is distinguished from a current_expense by its intendment to produce a positive business benefit whose effect will be reaped in seasons beyond a single year darlington-hartsville f 2d pincite because the payments were designed to procure a less costly syrup and better the taxpayers’ profits over future years the court concluded the payments were a capital_investment id in 63_tc_414 the taxpayer was in the business of operating a chain of motels to further develop the chain of motels the taxpayer entered into territorial agreements in which it granted exclusive rights to construct rodeway motels within a certain geographic area the particular agreement that was at issue in the case covered a period of two years but could be extended pincite-year intervals until the agreement could not be canceled by the taxpayer unless the other party failed to perform in accordance with the contract terms by the taxpayer had determined it could develop the territory covered by the agreement more effectively on its own it was concerned that the territory was not being developed as rapidly as necessary for the taxpayer to maintain its competitive position in the industry the taxpayer believed that canceling the agreement would enhance the value of its motels and yield greater profits in the long run accordingly in august of the taxpayer paid dollar_figure to terminate the territorial agreement the taxpayer deducted the payment as a business_expense on its return the service disallowed the deduction on the grounds that the payment was a capital_expenditure the tax_court agreed with the service that the payment was a capital_expenditure the court likened the situation to one in which a payment is made to acquire a new business because the payment was made to enhance the taxpayer’s business opportunities in the southwest area and to provide the opportunity for increased income it was capital in nature id pincite the court rejected the taxpayer’s argument that the payment was made to secure release from a burdensome contract instead the court found that the payment was a capital_expenditure since it was made to acquire the right to conduct a business from which the taxpayer could anticipate earning profits over future years we believe the instant situation bears a resemblance to darlington-hartsville and rodeway inns the fees were paid to as part of a plan to produce a positive business benefit for future years as such they should be characterized as capital expenditures you have asked whether the result is affected by the enactment of the deposit insurance funds act of difa sec_2702 of difa provides for a special assessment on all saif-assessable deposits under the express terms of the statute the assessment is deductible under sec_162 of the code the enactment of difa does not affect our conclusion on the treatment of exit and entrance fees in the first place the statute was enacted well after firrea and does not specifically cover exit and entrance fees in the second place the assessment under difa differs from the imposition of exit and entrance fees under firrea in several material respects the assessment under difa was a one-time payment that was required for holders of saif-assessable deposits an institution with eligible deposits had no choice but to pay the assessment in addition payment of the assessment did not automatically result in a switch from one fund to the other and did not entitle the payor to something new it was simply an assessment to raise saif funding to sufficient levels for current needs therefore it was reasonable to conclude the assessment was currently deductible by contrast payment of the exit and entrance fees under firrea was completely discretionary financial institutions could avoid the fees completely by leaving their deposits with the former fund in addition contrary to taxpayer’s argument the exit and entrance fees were not necessarily a one-time charge if a financial_institution engaged in more than one conversion_transaction it presumably would have to pay exit and entrance fees on all such transactions moreover as we have discussed payment of the fees produced significant long-term benefits that extended well beyond one tax_year including benefits associated with the consolidation of the institution’s depository insurance under one fund and the benefit of reduced expenses under these circumstances we agree with your conclusion that there are sufficient distinctions in the two statutes to warrant different tax treatment for payments made under each we are unpersuaded by taxpayer’s argument that the fact that difa contains an express provision allowing a current deduction under sec_162 supports the argument that congress intended the exit and entrance fees under the firrea to be currently deductible to the contrary the provision suggests that congress felt compelled to clarify the tax treatment for the assessment and distinguish it from the treatment of the exit and entrance fees congress was certainly aware of the service’s position on exit and entrance fees at the time difa was enacted as evidenced by the briefing materials prepared by the joint_committee on taxation see joint_committee on taxation discussion relating to the tax treatment of thrift institutions under h_r the thrift charter conversion tax act of jcx-95 date thus if congress disagreed with the service’s position on exit and entrance fees it was in a position to address the treatment of the fees directly rather than indirectly through a marginally related provision issue sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business sec_1_167_a_-3 addresses the depreciation of an intangible asset and provides in part if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation in this case taxpayer through bank transferred the newly acquired deposit accounts from saif to bif in order to do so taxpayer paid the exit and entrance fees over a five-year period as a result of the payment of the exit and entrance fees the transferred deposits and a portion of bank’s future deposits were eligible for depository insurance under bif for future years moreover all of bank’s deposits were insured through one insurance fund and subject_to only one set of regulations this resulted in long-term benefits to taxpayer that constitute an intangible capital_asset the costs incurred in creating this intangible asset should be added to any other costs incurred in obtaining membership in the bif program and added to the basis although the benefits of bank’s membership in the bif program constitute an intangible asset they are not depleted due to time or use the benefits will continue indefinitely for as long as membership is retained because the membership has no ascertainable life the cost_basis of the membership which includes the exit and entrance fees paid it is not depreciable under sec_167 sec_197 provides for the amortization of goodwill and certain other tangibles and was enacted on date sec_197 provides that a taxpayer is entitled to an amortization deduction for any amortizable sec_197 intangible the amortization is ratable over a 15-year period an amortizable sec_197 intangible means any sec_197 intangible acquired by the taxpayer after the date of the enactment of sec_197 which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 in this case it is unclear when the intangible in question was acquired because the exit and entrance fees were paid over a five-year period however both the acquisition of the deposits and the first payment of exit and entrance fees occurred prior to the effective date of sec_197 assuming it is determined that the intangible was acquired in year the intangible would not qualify as an amortizable sec_197 intangible because it was not acquired after date under this scenario taxpayer would not be entitled to deductions for depreciation under sec_167 or amortization under sec_197 and the costs incurred in transferring the deposit accounts from saif to bif could not be recovered until such time as the bank’s membership in the bif program were terminated or upon the sale_or_other_disposition of all of bank’s assets if it is determined that the intangible was acquired after date taxpayer would be entitled to amortize the intangible ratably over a 15-year period if the intangible qualifies as a sec_197 intangible under sec_197 as provided in sec_197 a sec_197 intangible includes any supplier-based_intangible a supplier-based_intangible is defined as any value resulting from future acquisitions of goods or services pursuant to relationships contractual or otherwise in the ordinary course of business with suppliers of goods or services to be used or sold by the taxpayer sec_197 membership in the bif program appears to fall into this category and thus would qualify as a sec_197 intangible if acquired after date the intangible would be amortized ratably over a 15-year period from the date_of_acquisition case development hazards and other considerations 1if the intangible was acquired after date bank could elect to have the provisions of sec_197 apply to the acquisition of the membership in the bif program revenue reconciliation act of pub_l_no g - 107_stat_312 if an election is made under this section the date of the enactment of sec_197 is treated as date which allows otherwise nonamortizable sec_197 intangibles to be amortized issue issue deborah a butler assistant chief_counsel s richard l carlisle by richard l carlisle chief income_tax accounting branch field service division
